Andrew J. Frisch
Partner

212-344-5400                                              26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                   Main: 212 344-5400 Fax: 212 344-7677
                                                          schlamstone.com

July 14, 2020

The Honorable Eric Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:       United States v. Aleksandr Zhukov, 18 CR 633 (EK)

Dear Judge Komitee:

On behalf of Aleksandr Zhukov, I write in advance of tomorrow’s scheduled conference
to preview an issue we intend to raise.

As we have previously argued, we believe that the circumstances of Mr. Zhukov’s
continued detention violate various constitutional guarantees, including his right to a
speedy trial and the presumption of innocence. The current circumstances of Mr.
Zhukov’s detention also serve to violate his constitutional rights to counsel and effective
assistance of counsel as defense counsel are about to begin their fifth month without the
ability to meet with Mr. Zhukov in-person with a laptop, continue review the
government’s very substantial electronically-produced discovery, and prepare for trial.
While the District’s relevant standing order envisions the theoretical possibility of a jury
trial in mid-September, our understanding from the District community is that a jury
trial in September is unlikely, and the ability to convene a constitutionally-adequate
petit juror may be impossible. We intend to prepare and file papers in support of a
renewed motion for dismissal based on these constitutional violations.

Meanwhile, we move for a fact-finding hearing to require the government to prove that
Mr. Zhukov’s range under the Sentencing Guidelines is in fact 210 to 262 months, based
on a purported loss of $7 million. While the parties have respective confidence in the
merit of their prospective cases at trial, the government has proffered the Guideline
range as a justification for the continued detention of Mr. Zhukov. While the
government has proffered its view of the applicable Guideline range, it has not proven
that its analysis is correct, even assuming Mr. Zhukov’s guilt of the charged crimes.
Under the unprecedented circumstances of Mr. Zhukov’s continued detention, we
respectfully request that government be required to present evidence at a hearing that
establishes that its estimate of the applicable range is correct. If the government has not
The Honorable Eric Komitee
July 14, 2020
Page 2 of 2 Pages

already produced all evidence in support of its estimated range, we respectfully request
that the government be required to do so in advance of the requested hearing.

In addition, we respectfully request that the Court permit defense counsel to respond in
writing to the government’s pending motion in limine thirty days before the rescheduled
date of the trial, and that we reschedule oral argument on the motion for the next
scheduled conference.

Respectfully submitted,

/s/ Andrew J. Frisch
Andrew J. Frisch


Copies To:
All Counsel
